 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   DARIUS SIMS,                                          No. 2:16-cv-0204 AC P
12                          Plaintiff,
                                                           ORDER
13               v.
14   JOE A. LIZARRAGA, et al,
15                          Defendants.
16

17               Plaintiff, a state prisoner proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983.

18   After screening the original complaint, the court gave plaintiff the option of proceeding on some

19   of his claims or amending the complaint. ECF No. 18 at 15. Plaintiff chose to amend the

20   complaint. ECF No. 21 at 2; ECF No. 23. Currently before the court is plaintiff’s first amended

21   complaint. ECF No. 24.

22          I.        First Amended Complaint

23               The court is required to screen complaints brought by prisoners seeking relief against a

24   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

25   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are

26   “frivolous, malicious, or fail[] to state a claim upon which relief may be granted,” or that “seek[]

27   monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).

28   ////
                                                           1
 1           The original complaint cited to a number of prisoner appeals, which were attached as
 2   exhibits and exceeded two hundred pages. ECF Nos. 1, 2. Although plaintiff was advised that
 3   the court would not comb through his exhibits in search of possible claims, the amended
 4   complaint cites only six of the appeals attached to the original complaint and the court has
 5   therefore also considered those appeals in screening the amended complaint.1
 6           The first amended complaint once again makes a variety of allegations against defendants
 7   Lizarraga, Davis, Clark-Barlow, Cantu, Murphy, O’Conner, Moeckly, Green, Beasley,
 8   Sepulveda, Sisneroz, Guzman, Ramm, Saechao, Ball, Lee, and Collins. ECF No. 24 at 4-7.
 9   Specifically, plaintiff alleges that Lizarraga, Davis, Cantu, Murphy, O’Conner, Moeckly, Green,
10   Beasley, and Sepulveda conspired to allow a policy and practice of retaliation and are liable for
11   the conduct of their subordinates and for failing to intervene. Id. at 4-6, 8-10. Murphy,
12   O’Conner, Moeckly, Green, Beasley, and Sepulveda also allegedly violated plaintiff’s due
13   process rights in relation to disciplinary hearings because they were not impartial decision
14   makers. Id. at 9. Clark-Barlow allegedly violated plaintiff’s Eighth Amendment rights when she
15   interfered with his medical treatment and directed Ramm and Collins or Ramm and Ball to
16   confiscate his medication, which resulted in plaintiff being sent to the hospital. Id. at 4, 9.
17   Plaintiff further asserts that Guzman interfered with his medical treatment by refusing to tell him
18   about an appointment with an outside eye doctor. Id. at 6. As a result, plaintiff missed his
19   appointment and lost sight in his eye. Id. Finally, plaintiff alleges that Ramm, Ball, Collins,
20   Sisneroz, Guzman, and Lee had him attacked by other inmates in retaliation for filing grievances
21   (id. at 7-8) and that Ramm, Ball, Saechao, Lee, Guzman, Sisneroz, and Collins subjected him to
22   retaliatory cell searches property confiscations (id. at 7, 9).
23   ////
24   ////
25   ////
26   1
       The six appeals cited by plaintiff are MCSP HC 14045317 (ECF No. 1 at 28-40); MCSP 15-A-
27   01548 (ECF No. 2 at 22-25); MCSP A-14-01786 (id. at 63-73); MCSP A-15-01887 (id. at 13-21,
     98-118); MCSP A-15-02776 (id. at 5-12, 93, 95-97); and MCSP A-14-01788 (id. at 129-39, 143-
28   53). ECF No. 24 at 7.
                                                    2
 1      II.      Claims for Which a Response Will Be Required
 2               A. Medical Deliberate Indifference
 3            “[T]o maintain an Eighth Amendment claim based on prison medical treatment, an inmate
 4   must show ‘deliberate indifference to serious medical needs.’” Jett v. Penner, 439 F.3d 1091,
 5   1096 (9th Cir. 2006) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). This requires plaintiff
 6   to show (1) “a ‘serious medical need’ by demonstrating that ‘failure to treat a prisoner’s condition
 7   could result in further significant injury or the unnecessary and wanton infliction of pain,’” and
 8   (2) “the defendant’s response to the need was deliberately indifferent.” Id. (some internal
 9   quotation marks omitted) (quoting McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992)).
10            Deliberate indifference is established only where the defendant subjectively “knows of and
11   disregards an excessive risk to inmate health and safety.” Toguchi v. Chung, 391 F.3d 1051, 1057
12   (9th Cir. 2004) (emphasis added) (citation and internal quotation marks omitted). Deliberate
13   indifference can be established “by showing (a) a purposeful act or failure to respond to a
14   prisoner’s pain or possible medical need and (b) harm caused by the indifference.” Jett, 439 F.3d
15   at 1096 (citation omitted). Civil recklessness (failure “to act in the face of an unjustifiably high
16   risk of harm that is either known or so obvious that it should be known”) is insufficient to
17   establish an Eighth Amendment violation. Farmer v. Brennan, 511 U.S. 825, 836-37 & n.5
18   (1994) (citations omitted).
19                       i. Defendant Clark-Barlow
20            According to plaintiff’s complaint, defendant Clark-Barlow, who is a nurse practitioner,
21   deliberately “went against” the medical treatment ordered by Dr. Hawkins, which resulted in
22   plaintiff being sent to the hospital. ECF No. 24 at 9; ECF No. 1 at 30-33. She also directed either
23   defendants Ramm and Collins or Ramm and Ball to confiscate plaintiff’s medication from his
24   cell, which led to plaintiff being sent to the hospital. ECF No. 24 at 4, 7; ECF No. 1 at 30, 33.
25            Plaintiff allegedly experienced severe and unnecessary pain without his medication, and
26   Clark-Barlow’s interference with his prescribed treatment and medications resulted in
27   hospitalizations. ECF No. 24 at 4, 9; ECF No. 1 at 30-33. As a nurse practitioner, Clark-Barlow
28   presumably knew, and then disregarded, the risk to plaintiff’s health and wellbeing that would
                                                       3
 1   result from her actions. Accordingly, plaintiff has stated a viable claim against defendant Clark-
 2   Barlow for deliberate indifference to his serious medical needs and she will be required to
 3   respond to the claim.
 4                      ii. Defendant Guzman
 5          Plaintiff has claimed that defendant Guzman deliberately interfered with his medical care
 6   by not telling him about his appointments with the eye doctor. ECF No. 24 at 6. As a result,
 7   plaintiff missed his appointments, suffered unnecessary pain, and lost sight in his left eye. Id.
 8   These allegations are sufficient at the screening stage to state a claim for relief against Guzman,
 9   who will be required to respond to the complaint.
10              B. Failure to Protect
11          “The Constitution does not mandate comfortable prisons, but neither does it permit
12   inhumane ones.” Farmer, 511 U.S.at 832 (internal quotation marks and citations omitted). “[A]
13   prison official violates the Eighth Amendment only when two requirements are met. First, the
14   deprivation alleged must be, objectively, sufficiently serious; a prison official’s act or omission
15   must result in the denial of the minimal civilized measure of life’s necessities.” Id. at 834
16   (internal quotation marks and citations omitted). Second, the prison official must subjectively
17   have a sufficiently culpable state of mind, “one of deliberate indifference to inmate health or
18   safety.” Id. (internal quotation marks and citations omitted). The official is not liable under the
19   Eighth Amendment unless he “knows of and disregards an excessive risk to inmate health or
20   safety; the official must both be aware of facts from which the inference could be drawn that a
21   substantial risk of serious harm exists, and he must also draw the inference.” Id. at 837. Then he
22   must fail to take reasonable measures to abate the substantial risk of serious harm. Id. at 847.
23   Mere negligent failure to protect an inmate from harm is not actionable under § 1983. Id. at 835.
24                       i. Defendants Ramm, Ball, Collins, Sisneroz, Guzman, and Lee
25          A person can deprive another of a constitutional right within the meaning of § 1983 “not
26   only by some kind of direct personal participation in the deprivation, but also by setting in motion
27   a series of acts by others which the actor knows or reasonably should know would cause others to
28   inflict the constitutional injury.” Johnson v. Duffy, 588 F.2d 740, 743-44 (9th Cir. 1978).
                                                       4
 1           Plaintiff alleges that Ramm, Ball, and Collins had him attacked by another inmate in the
 2   dayroom on July 20, 2014. ECF No. 24 at 7-8. He further asserts that the attack took place in
 3   front of Ramm and Ball and they did nothing to stop it. Id. at 7. It is not clear whether Collins
 4   also witnessed the assault. Id. These allegations are sufficient at the screening stage to state a
 5   claim for failure to protect against Ramm, Ball, and Collins and they will be required to respond
 6   to the claim.
 7           Plaintiff also alleges that defendants Sisneroz, Guzman, and Lee had him attacked twice in
 8   his cell and references Appeal No. MCSP-A-15-01887. Id. at 7-8. Based on a review of the
 9   appeal, the court can infer that plaintiff is claiming that these defendants instigated the attacks by
10   telling the other inmates things that put plaintiff’s life in danger, like that he was “a child
11   molester, a snitch, that [he wrote] 602s’ on staff, that [he had] many health issues – HIV, AIDS,
12   Hep C, heart problems, and etc.” ECF No. 2 at 110, 118. These allegations are sufficient to state
13   a claim and these defendants will be required to respond to the complaint.
14               C. Retaliation
15                   Within the prison context, a viable claim of First Amendment
                     retaliation entails five basic elements: (1) An assertion that a state
16                   actor took some adverse action against an inmate (2) because of (3)
                     that prisoner’s protected conduct, and that such action (4) chilled
17                   the inmate’s exercise of his First Amendment rights, and (5) the
                     action did not reasonably advance a legitimate correctional goal.
18

19   Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (footnote and citations omitted).
20                       i. Defendant Clark-Barlow
21           It appears that plaintiff is also attempting to allege that Clark-Barlow’s disruption of his
22   treatment was retaliatory. Although the amended complaint does not identify the protected
23   conduct that motivated the retaliation, Appeal No. MCSP HC 14045317 states that Clark-
24   Barlow’s interference with his treatment was motivated by and began after his initiation of a
25   lawsuit against doctors at the prison. ECF No. 1 at 32-33. These allegations are sufficient to
26   state a claim for retaliation against Clark-Barlow.
27                      ii. Defendants Ramm, Ball, Saechao, Lee, Guzman, Sisneroz, and Collins
28           Plaintiff alleges that that defendants Ramm, Ball, Saechao, Lee, Guzman, Sisneroz, and
                                                        5
 1   Collins subjected him to cell searches and property confiscations in retaliation for filing
 2   grievances and a lawsuit (id. at 7, 9), and that, with the exception of Saechao, these defendants
 3   also had him attacked by other inmates in retaliation for filing grievances (id. at 7-8). Plaintiff
 4   alleges that numerous statements were made by the defendants that demonstrated their conduct
 5   was motivated by plaintiff’s filing of numerous grievances or his filing of a lawsuit against
 6   medical providers. ECF No. 24 at 7-9; ECF No. 1 at 12-15; ECF No. 2 at 5-25, 63-73, 93-118,
 7   129-39, 143-53. These allegations are sufficient to state a claim for retaliation and Ramm, Ball,
 8   Saechao, Lee, Guzman, Sisneroz, and Collins will be required to respond to the allegations.
 9                       iii. Defendants Lizarraga, Davis, Cantu, Murphy, O’Conner, Moeckly, Green,
                              Beasley, and Sepulveda
10

11             Plaintiff alleges that he informed defendants Lizarraga, Davis, Cantu, Murphy, O’Conner,
12   Moeckly, Green, Beasley, and Sepulveda, either in person or through grievances and letters, of
13   the ongoing retaliation being carried out by the other defendants and the retaliatory interference
14   with his legal mail being carried out by other staff members. ECF No. 24 at 4-10. As
15   supervisors, these defendants presumably had the authority to intervene but refused to do so. Id.
16   A supervisor can be “liable for constitutional violations of his subordinates if the supervisor
17   participated in or directed the violations, or knew of the violations and failed to act to prevent
18   them.” Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). Although it does not appear that
19   these defendants directly participated in or directed the violations, plaintiff has sufficiently
20   alleged that they failed to intervene despite having both knowledge of the retaliatory conduct and
21   an opportunity to put a stop to it. Accordingly, these allegations are sufficient at the screening
22   stage to state a claim for retaliation and these defendants will be required to respond.
23      III.      Failure to State a Claim
24                A. Deliberate Indifference
25             “Prison officials are deliberately indifferent to a prisoner’s serious medical needs when
26   they ‘deny, delay or intentionally interfere with medical treatment.’” Wood v. Housewright, 900
27   F.2d 1332, 1334 (9th Cir. 1990) (quoting Hutchinson v. United States, 838 F.2d 390, 394 (9th
28   Cir. 1988)).
                                                        6
 1          Plaintiff claims that Ramm and Collins (or possibly Ramm and Ball) took his medication
 2   at Clark-Barlow’s direction. ECF No. 24 at 4, 7. However, as in the original complaint, the
 3   claim shows only that the officers were following the directions given to them by medical staff.
 4   Id. There are once again no facts that would support finding the confiscation was done with the
 5   knowledge that taking plaintiff’s medication away would put him at risk of substantial harm or
 6   with the intention of interfering with his medical treatment. Plaintiff’s conclusory assertion that
 7   the confiscation was “cruel and unusual punishment and retaliatory behavior,” is insufficient to
 8   state a viable claim and the claim for deliberate indifference against Ramm, Collins, and Ball is
 9   not sufficient to proceed.
10              B. Conspiracy
11                  To state a cause of action under § 1985(3), a complaint must allege
                    (1) a conspiracy, (2) to deprive any person or a class of persons of
12                  the equal protection of the laws, or of equal privileges and
                    immunities under the laws, (3) an act by one of the conspirators in
13                  furtherance of the conspiracy, and (4) a personal injury, property
                    damage or a deprivation of any right or privilege of a citizen of the
14                  United States.
15   Gillespie v. Civiletti, 629 F.2d 637, 641 (9th Cir. 1980) (citing Griffin v. Breckenridge, 403 U.S.
16   88, 102-03 (1971)). “[T]here must be some racial, or perhaps otherwise class-based, invidiously
17   discriminatory animus behind the conspirators’ action.” Griffin, 403 U.S. at 102. To state a
18   claim under § 1985(3) for a non-race-based class, the Ninth Circuit requires “‘either that the
19   courts have designated the class in question a suspect or quasi-suspect classification requiring
20   more exacting scrutiny or that Congress has indicated through legislation that the class required
21   special protection.’” Sever v. Alaska Pulp Corp., 978 F.2d 1529, 1536 (9th Cir. 1992) (quoting
22   Schultz v. Sundberg, 759 F.2d 714, 718 (9th Cir. 1985)). “[T]he absence of a section 1983
23   deprivation of rights precludes a section 1985 conspiracy claim predicated on the same
24   allegations.” Caldeira v. County of Kauai, 866 F.2d 1175, 1182 (9th Cir. 1989) (citing Cassettari
25   v. Nevada County, 824 F.2d 735, 739 (9th Cir. 1987)).
26          Plaintiff alleges that Lizarraga, Davis, Cantu, Murphy, O’Conner, Moeckly, Green,
27   Beasley, and Sepulveda conspired to allow their subordinates to carry out various forms of
28   retaliation against plaintiff for filing grievances. ECF No. 24 at 8, 10. However, his allegations
                                                      7
 1   of a conspiracy under § 1985 once again fail to state a claim upon which relief may be granted.
 2   In screening the original complaint, the court specifically advised that a claim for § 1985
 3   conspiracy could not proceed unless the defendants had a race-based, discriminatory motive or
 4   were discriminating against plaintiff because he was a part of a suspect or quasi-suspect class or a
 5   class that Congress has indicated requires special protection. ECF No. 18 at 8-9. However, the
 6   amended complaint does not allege that the conspiracy to violate his rights was motivated by
 7   plaintiff’s race or membership in some other protected class. ECF No. 24 at 8, 10. Instead,
 8   plaintiff alleges that the motivation was retaliation for his filing of complaints and to keep him
 9   from filing additional complaints. Id. Plaintiff’s claim for conspiracy under § 1985 therefore
10   fails.
11            As the court noted in screening the original complaint, plaintiff’s claim under § 1985
12   appears more likely to be a claim for conspiracy under § 1983. ECF No. 18 at 9. Conspiracy
13   under § 1983 requires proof of “an agreement or meeting of the minds to violate constitutional
14   rights,” Franklin v. Fox, 312 F.3d 423, 441 (9th Cir. 2002) (internal quotation marks omitted)
15   (quoting United Steelworkers of Am. v. Phelps Dodge Corp., 865 F.2d 1539, 1540-41 (9th Cir.
16   1989)), and that an “‘actual deprivation of his constitutional rights resulted from the alleged
17   conspiracy,’” Hart v. Parks, 450 F.3d 1059, 1071 (9th Cir. 2006) (quoting Woodrum v.
18   Woodward County, 866 F.2d 1121, 1126 (9th Cir. 1989)). “‘To be liable, each participant in the
19   conspiracy need not know the exact details of the plan, but each participant must at least share the
20   common objective of the conspiracy.’” Franklin, 312 F.3d at 441 (quoting United Steelworkers,
21   865 F.2d at 1541). Plaintiff must allege facts with sufficient particularity to show an agreement
22   or a meeting of the minds to violate the plaintiff’s constitutional rights. Miller v. Cal. Dep’t of
23   Soc. Servs., 355 F.3d 1172, 1177 n.3 (9th Cir. 2004) (citing Woodrum, 866 F.2d at 1126). The
24   mere statement that defendants “conspired” or acted “in retaliation” is not sufficient to state a
25   claim. “Threadbare recitals of the elements of a cause of action, supported by mere conclusory
26   statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp v.
27   Twombly, 550 U.S. 544, 555 (2007)).
28   ////
                                                       8
 1          The Ninth Circuit requires a plaintiff alleging a conspiracy to violate civil rights to “state
 2   specific facts to support the existence of the claimed conspiracy.” Olsen v. Idaho State Bd. of
 3   Med., 363 F.3d 916, 929 (9th Cir. 2004) (citation and internal quotation marks omitted)
 4   (discussing conspiracy claim under § 1985); Burns v. County of King, 883 F.2d 819, 821 (9th
 5   Cir. 1989) (“To state a claim for conspiracy to violate one’s constitutional rights under section
 6   1983, the plaintiff must state specific facts to support the existence of the claimed conspiracy.”
 7   (citation omitted)).
 8          Plaintiff’s allegations of conspiracy under § 1983 once again fail to state a claim because
 9   his allegations are conclusory and merely speculative. Though he uses phrases like “unity of
10   purpose,” “common decision and understanding,” “meeting of the minds,” and “unlawful
11   agreement” (ECF No. 24 at 8), he does not provide any specific facts that show defendants had an
12   agreement to allow their subordinates to continue retaliating against him. Once again, there is
13   absolutely no indication of any agreement between any of the defendants, as mere joint
14   employment by the California Department of Corrections and Rehabilitation is insufficient to
15   establish the common objective required for a conspiracy. Rather, plaintiff states in conclusory
16   fashion that defendants’ “actions of misconduct, threats, abuse and their statements show that
17   these defendants ha[ve] had conversations with the warden.” Id. at 10. He further alleges that
18   there must be a conspiracy because he has worked in private law enforcement and therefore
19   knows that “this behavior in a setting of prison authority shows someone delegated the idea to
20   enforce obedience.” Id. The fact that the warden may have had conversations with his
21   subordinate captains, lieutenants, and sergeants, without more, does not establish that they
22   entered into an agreement to violate plaintiff’s rights, nor does plaintiff’s speculation that such an
23   agreement exist provide the necessary factual basis to support a claim for conspiracy. Plaintiff’s
24   conspiracy claims is not sufficient to proceed.
25              C. Denial of Access to the Courts
26          Under the First and Fourteenth Amendments to the Constitution, state inmates have a
27   “‘fundamental constitutional right of access to the courts.’” Lewis v. Casey, 518 U.S. 343, 346
28   (1996) (quoting Bounds v. Smith, 430 U.S. 817, 828 (1977)). The right is limited to direct
                                                       9
 1   criminal appeals, habeas petitions, and civil rights actions. Id. at 354. To state a claim for denial
 2   of access to the courts he must show a frustration or hindrance of “a litigating opportunity yet to
 3   be gained” (forward-looking access claim) or the loss of a meritorious suit that cannot now be
 4   tried (backward-looking claim). Christopher v. Harbury, 536 U.S. 403, 412-15 (2002). For
 5   backward-looking claims, plaintiff “must show: 1) the loss of a ‘nonfrivolous’ or ‘arguable’
 6   underlying claim; 2) the official acts frustrating the litigation; and 3) a remedy that may be
 7   awarded as recompense but that is not otherwise available in a future suit.” Phillips v. Hust, 477
 8   F.3d 1070, 1076 (9th Cir. 2007) (citing Christopher, 536 U.S. at 413-14), vacated on other
 9   grounds by Hust v. Phillips, 555 U.S. 1150 (2009).
10          To have standing to bring this type of claim, plaintiff must also allege he suffered an
11   actual injury. Lewis, 518 U.S. at 351-52; Vandelft v. Moses, 31 F.3d 794, 798 (9th Cir. 1994).
12   To succeed, a prisoner must have been denied the necessary tools to litigate a nonfrivolous claim
13   attacking a conviction, sentence, or conditions of confinement. Christopher, 536 U.S. at 415;
14   Lewis, 518 U.S. at 353 & n.3. Plaintiff need not show that he would have been successful on the
15   merits of his claims, but only that they were not frivolous. Allen v. Sakai, 48 F.3d 1082, 1085 &
16   n.12 (9th Cir. 1994). A claim “is frivolous where it lacks an arguable basis either in law or in
17   fact.” Neitzke, 490 U.S. at 325. The Ninth Circuit has emphasized that
18                  [a] prisoner need not show, ex post, that he would have been
                    successful on the merits had his claim been considered. To hold
19                  otherwise would permit prison officials to substitute their judgment
                    for the courts’ and to interfere with a prisoner’s right to court access
20                  on the chance that the prisoner’s claim would eventually be deemed
                    frivolous.
21

22   Allen, 48 F.3d at 1085. To properly plead a denial of access to the courts claim, “the complaint
23   should state the underlying claim in accordance with Federal Rule of Civil Procedure 8(a), just as
24   if it were being independently pursued, and a like plain statement should describe any remedy
25   available under the access claim and presently unique to it.” Christopher, 536 U.S. at 417-18
26   (footnote omitted).
27          Plaintiff alleges that his right to access the courts was interfered with by prison staff who
28   failed to send out his legal mail for several months. ECF No. 24 at 8. However, the complaint
                                                      10
 1   does not include any facts regarding the underlying claims plaintiff was trying to pursue,
 2   identifying who was obstructing his access to the court, or what injury he suffered. Therefore,
 3   plaintiff’s claim of denial of access to the courts may not proceed.
 4               D. Due Process
 5           “Prison disciplinary proceedings are not part of a criminal prosecution, and the full
 6   panoply of rights due a defendant in such proceedings does not apply.” Wolff v. McDonnell,
 7   418 U.S. 539, 556 (1974) (citation omitted). However, an inmate subject to disciplinary
 8   sanctions that include the loss of good-time credits must receive (1) twenty-four-hour advanced
 9   written notice of the charges against him, id. at 563-64; (2) “a written statement by the
10   factfinders as to the evidence relied on and the reasons for the disciplinary action,” id. at 564-65
11   (internal quotation marks and citation omitted); (3) an opportunity to call witnesses and present
12   documentary evidence where doing so “will not be unduly hazardous to institutional safety or
13   correctional goals,” id. at 566; (4) assistance at the hearing if he is illiterate or if the matter is
14   complex, id. at 570; and (5) a sufficiently impartial fact finder, id. at 570-71. A finding of guilt
15   must also be “supported by some evidence in the record.” Superintendent v. Hill, 472 U.S. 445,
16   454 (1985).
17           Plaintiff alleges that there are no fair disciplinary hearings because defendants Murphy,
18   O’Conner, Moeckly, Green, Beasley, and Sepulveda are not impartial decision makers. ECF No.
19   24 at 9. With the exception of adding the defendants’ names, this claim is identical to the vague
20   and conclusory allegations of the original complaint. ECF No. 1 at 5. There are no facts to show
21   that each of these defendants found plaintiff guilty of a rules violation, as opposed to merely
22   upholding the appeal of a guilty decision. Nor are there facts setting forth what disciplinary
23   sanctions plaintiff was assessed, making it impossible to determine whether he lost good time
24   credits or was otherwise subject to an atypical and significant hardship such that he would be
25   entitled to due process protections. These claims should therefore be dismissed.
26               E. Leave to Amend
27           For the reasons set forth above, the court finds that the complaint does not state
28   cognizable claims against (1) Ramm, Collins, and Ball for deliberate indifference; (2) Lizarraga,
                                                         11
 1   Davis, Cantu, Murphy, O’Conner, Moeckly, Green, Beasley, and Sepulveda for conspiring to
 2   allow retaliation by their subordinates; (3) unspecified individuals for denial of access to the
 3   courts; and (4) Murphy, O’Conner, Moeckly, Green, Beasley, and Sepulveda for denial of due
 4   process in connection with disciplinary hearings. However, it appears that plaintiff may be able
 5   to allege facts to remedy this and he will be given one final opportunity to amend the complaint if
 6   he desires.
 7          On the other hand, if plaintiff wishes to voluntarily dismiss the claims that the court has
 8   found defective, he may proceed forthwith to serve (1) Clark-Barlow and Guzman on the claims
 9   that they were deliberately indifferent to his serious medical needs; (2) Ramm, Ball, Collins,
10   Sisneroz, Guzman, and Lee on the claims that they failed to protect him; and (3) Clark-Barlow,
11   Ramm, Ball, Saechao, Lee, Guzman, Sisneroz, Collins, Lizarraga, Davis, Cantu, Murphy,
12   O’Conner, Moeckly, Green, Beasley, and Sepulveda on the claims that they retaliated against him
13   for filing grievances and a lawsuit.
14          If plaintiff chooses to file an amended complaint, the court will defer ordering service
15   until an amended complaint is filed and screened.
16          Plaintiff will be required to complete and return the attached notice advising the court how
17   he wishes to proceed. If plaintiff chooses to amend the complaint, this will be his final
18   opportunity to do so and he will be given thirty days to file an amended complaint. If plaintiff
19   wishes to voluntarily dismiss the claims that have been found defective, instead of trying again to
20   amend them, the court will proceed to order service of the first amended complaint. In that case
21   plaintiff will voluntarily dismiss without prejudice the claims against (1) Ramm, Collins, and Ball
22   for deliberate indifference; (2) Lizarraga, Davis, Cantu, Murphy, O’Conner, Moeckly, Green,
23   Beasley, and Sepulveda for conspiring to allow retaliation by their subordinates; (3) unspecified
24   individuals for denial of access to the courts; and (4) Murphy, O’Conner, Moeckly, Green,
25   Beasley, and Sepulveda for denial of due process in connection with disciplinary hearings.
26          If plaintiff chooses to file an amended complaint, he must demonstrate how the conditions
27   about which he complains resulted in a deprivation of his constitutional rights. Rizzo v. Goode,
28   423 U.S. 362, 370-71 (1976). Also, the complaint must allege in specific terms how each named
                                                      12
 1   defendant is involved. Arnold v. Int’l Bus. Machs. Corp., 637 F.2d 1350, 1355 (9th Cir. 1981).
 2   There can be no liability under 42 U.S.C. § 1983 unless there is some affirmative link or
 3   connection between a defendant’s actions and the claimed deprivation. Id.; Johnson v. Duffy,
 4   588 F.2d 740, 743 (9th Cir. 1978). Furthermore, “[v]ague and conclusory allegations of official
 5   participation in civil rights violations are not sufficient.” Ivey v. Bd. of Regents, 673 F.2d 266,
 6   268 (9th Cir. 1982) (citations omitted).
 7            Plaintiff is also informed that the court cannot refer to a prior pleading in order to make
 8   his amended complaint complete. Local Rule 220 requires that an amended complaint be
 9   complete in itself without reference to any prior pleading. This is because, as a general rule, an
10   amended complaint supersedes the original complaint. Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
11   1967) (citations omitted), overruled in part by Lacey v. Maricopa County, 693 F.3d 896, 928 (9th
12   Cir. 2012) (claims dismissed with prejudice and without leave to amend do not have to be re-pled
13   in subsequent amended complaint to preserve appeal). Once plaintiff files an amended complaint,
14   any previous complaints no longer serve any function in the case. Therefore, in an amended
15   complaint, as in an original complaint, each claim and the involvement of each defendant must be
16   sufficiently alleged.
17      IV.      Plain Language Summary of this Order for a Pro Se Litigant
18            Some of the allegations in the complaint state claims against the defendants and some do
19   not. You have successfully stated claims against (1) Clark-Barlow and Guzman for deliberate
20   indifference to your serious medical needs; (2) Ramm, Ball, Collins, Sisneroz, Guzman, and Lee
21   for failing to protect you; and (3) Clark-Barlow, Ramm, Ball, Saechao, Lee, Guzman, Sisneroz,
22   Collins, Lizarraga, Davis, Cantu, Murphy, O’Conner, Moeckly, Green, Beasley, and Sepulveda
23   for retaliation due to your filing of grievances and a lawsuit.
24            Your claims against (1) Ramm, Collins, and Ball for deliberate indifference; (2) Lizarraga,
25   Davis, Cantu, Murphy, O’Conner, Moeckly, Green, Beasley, and Sepulveda for conspiring to
26   allow retaliation by their subordinates; (3) unspecified individuals for denial of access to the
27   courts; and (4) Murphy, O’Conner, Moeckly, Green, Beasley, and Sepulveda for denial of due
28   process in connection with disciplinary hearings do not state claims for relief.
                                                       13
 1          You have two options:
 2          Option One: You may proceed immediately on your claims against (1) Clark-Barlow
 3   and Guzman for deliberate indifference to your serious medical needs; (2) Ramm, Ball, Collins,
 4   Sisneroz, Guzman, and Lee for failing to protect you; and (3) Clark-Barlow, Ramm, Ball,
 5   Saechao, Lee, Guzman, Sisneroz, Collins, Lizarraga, Davis, Cantu, Murphy, O’Conner,
 6   Moeckly, Green, Beasley, and Sepulveda for retaliation due to your filing of grievances and a
 7   lawsuit, and withdraw your other claims. In other words, you would voluntarily dismiss your
 8   claims against (1) Ramm, Collins, and Ball for deliberate indifference; (2) Lizarraga, Davis,
 9   Cantu, Murphy, O’Conner, Moeckly, Green, Beasley, and Sepulveda for conspiring to allow
10   retaliation by their subordinates; (3) unspecified individuals for denial of access to the courts;
11   and (4) Murphy, O’Conner, Moeckly, Green, Beasley, and Sepulveda for denial of due process
12   in connection with disciplinary hearings.
13          Option Two: You may amend the complaint one last time to try to fix the problems with
14   the defective claims. If you choose to amend your complaint, the amended complaint must
15   include all of the claims you want to make, including the ones that have already been found to
16   state a claim, because the court will not look at the claims or information in the original
17   complaint. Any claims not in the amended complaint will not be considered and this will be
18   your last chance to try to amend the complaint.
19          You must complete the attached notification showing what you want to do and return it to
20   the court. Once the court receives the notice, it will issue an order telling you what you need to
21   do next (i.e. file an amended complaint or wait for service).
22          Accordingly, IT IS HEREBY ORDERED that:
23          1. Plaintiff has the option to either (Option One) proceed immediately on his claims
24   against defendants (1) Clark-Barlow and Guzman for deliberate indifference to his serious
25   medical needs; (2) Ramm, Ball, Collins, Sisneroz, Guzman, and Lee for failure to protect; and (3)
26   Clark-Barlow, Ramm, Ball, Saechao, Lee, Guzman, Sisneroz, Collins, Lizarraga, Davis, Cantu,
27   Murphy, O’Conner, Moeckly, Green, Beasley, and Sepulveda for retaliation for filing grievances
28   ////
                                                       14
 1          2. and a lawsuit as set forth in Section II above, and voluntarily dismiss all other claims
 2   without prejudice; or (Option Two) amend the complaint.
 3          3. Within fourteen days of service of this order, plaintiff shall complete and return the
 4   attached form notifying the court whether he wants to proceed on the screened complaint or
 5   whether he wants to file a second amended complaint. If plaintiff does not return the form, the
 6   court will assume that he is choosing to proceed on the complaint as screened and will
 7   recommend dismissal without prejudice of the claims against (1) Ramm, Collins, and Ball for
 8   deliberate indifference; (2) Lizarraga, Davis, Cantu, Murphy, O’Conner, Moeckly, Green,
 9   Beasley, and Sepulveda for conspiring to allow retaliation by their subordinates; (3) unspecified
10   individuals for denial of access to the courts; and (4) Murphy, O’Conner, Moeckly, Green,
11   Beasley, and Sepulveda for denial of due process in connection with disciplinary hearings.
12   DATED: February 11, 2019
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     15
 1

 2

 3                                  UNITED STATES DISTRICT COURT
 4                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 5

 6   DARIUS SIMS,                                     No. 2:16-cv-0204 AC P
 7                     Plaintiff,
 8          v.                                        PLAINTIFF’S NOTICE ON HOW TO
                                                      PROCEED
 9   JOE A. LIZARRAGA, et al.,
10                     Defendants.
11

12          Check one:

13   _____ Plaintiff wants to proceed immediately on his claims against defendants (1) Clark-Barlow

14          and Guzman for deliberate indifference to his serious medical needs; (2) Ramm, Ball,

15          Collins, Sisneroz, Guzman, and Lee for failure to protect; and (3) Clark-Barlow, Ramm,

16          Ball, Saechao, Lee, Guzman, Sisneroz, Collins, Lizarraga, Davis, Cantu, Murphy,

17          O’Conner, Moeckly, Green, Beasley, and Sepulveda for retaliation for filing grievances

18          and a lawsuit without amending the complaint. Plaintiff understands that by going

19          forward without amending the complaint he is voluntarily dismissing without prejudice

20          his claims against defendants (1) Ramm, Collins, and Ball for deliberate indifference; (2)

21          Lizarraga, Davis, Cantu, Murphy, O’Conner, Moeckly, Green, Beasley, and Sepulveda for

22          conspiring to allow retaliation by their subordinates; (3) unspecified individuals for denial

23          of access to the courts; and (4) Murphy, O’Conner, Moeckly, Green, Beasley, and

24          Sepulveda for denial of due process in connection with disciplinary hearings.

25
     _____ Plaintiff wants to amend the complaint.
26
     DATED:_______________________
27                                                Darius Sims
                                                  Plaintiff pro se
28
                                                      1
